LATTIMORE, J.
Following conviction in the district court of Milam county for the offense of manufacturing liquor containing more than 1 per cent, of alcohol by volume, with punishment fixed at one year in the penitentiary, an appeal is taken.
The record is devoid of bills of exception. Two grounds of objection were made to the charge of the learned trial court, one that paragraph 6 of said charge was on the weight of the evidence, and authorized a conviction for an offense upon which no testimony had been introduced. Paragraph 6 of the charge instructed the jury, in substance, that they were not confined to the exact date laid in the indictment, but that, if they believed from the evidence that the accused had committed the offense charged within three years prior to said date, they should find him guilty. It appears from the evidence that on the date mentioned in the indictment officers went to appellant’s house to search same, and as they approached they saw him coming from a certain direction and go upon a ladder, look in their direction, and then hurry into his house. When they reached the house they found in one room a large barrel filled with water in which was a copper coil. Water was on the floor. Just outside in the yard they found a copper can or still covered with a cloth. In a smokehouse about 20 feet from the main dwelling they found a barrel of mash comprised of dried peaches, wheat bran, sugar, etc. Following the tracks of appellant to and from the place where they saw him first, they found six jars of liquor, one being whisky and the others peach brandy. Analysis by the state chemist of the peach brandy showed its alcoholic content to be a little over 34 per cent. There were two counts in the indictment, one charging the manufacture of intoxicating liquor and the other the manufacture of liqudr having an alcoholic content of more than 1 per cent. The finding of the jury was expressly upon the latter count. Inasmuch as the date laid in the indictment was the date of the raid mentioned, and it appearing that on that particular date there was no manufacturing in actual process, although appellant was found in possession of the paraphernalia, the raw material, and the. finished product of such process, this we think entirely justified the charge mentioned, if justification was necessary; but it is customary in this state to instruct the jury that the state is not restricted to the exact date laid in the indictment, but may prove the offense, if it can, to have been committed at any time within the period of limitation.
The second objection to the charge was directed at paragraph 7, in which the court instructed as to the law of circumstantial evidence. If we understand the exception it was that the charge did not specifically apply the law to the facts of the ease. We have carefully examined it, and do not think it materially subject to the criticism mentioned. The law of circumstantial evidence was correctly given in said paragraph, and, when taken in connection with the charge as a whole, we do not think there could have been any failure of the jury to understand that the court was applying said paragraph, to the facts in this case.
We cannot agree with the insistence chiefly urged by able counsel that the evidence does not support the verdiqt. The little, top piece of the still into which the end of the worm ordinarily fitted was not produced in court, but the sheriff testified that he found same in the house and failed to. bring it away. Dr. Battle, state chemist, testified that with the paraphernalia produced in court intoxicating liquor could be manufactured,' and that by the use of a top such as described by the sheriff there-would be no trouble in such manufacture. As stated above, the court submitted the- case on the law of circumstantial evidence, and in our opinion the evidence before the jury amply warranted their conclusion.
The judgment will be affirmed.